UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1614



MICHELLE COWARD, on behalf of Earl Thomas,

                                                 Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, Magistrate Judge. (CA-02-
228-1-AMD)


Submitted:   October 1, 2003                 Decided:   October 14, 2003


Before WILKINSON, WIDENER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle Coward, Appellant Pro Se.    Kristine Lynn Sendek-Smith,
Assistant United States Attorney, John Walter Sippel, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      On behalf of Earl Thomas, his mother, Michelle Coward, appeals

the magistrate judge’s* order granting summary judgment to the

Commissioner in Coward’s claim for Supplemental Security Income

childhood disability payments under the Social Security Act.              On

appeal, Coward raises claims not raised in the district court.             We

generally do not review issues not raised before the district

court, Stewart v. Hall, 770 F.2d 1267, 1271 (4th Cir. 1985);

Williams v. Shalala, 997 F.2d 1494, 1500 (D.C. Cir. 1993), and we

find no extraordinary circumstances in this case necessitating

review.     Accordingly, we affirm the order of the magistrate judge.

We   dispense   with   oral   argument,   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




      *
          The parties consented to the jurisdiction of the magistrate
judge.


                                     2